DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20
 are allowed because the closest prior art of record fails to disclose an integrated circuit for performing measurements on a waveform, the integrated circuit comprising: a multiplexer providing the waveform to the plurality of skitter circuits, wherein the first and second skitter circuits are arranged in parallel with respect to an output of the multiplexer, wherein the first skitter circuit comprises a first data path and a plurality of first inverters on the first data path, wherein the second skitter circuit comprises a second data path, a plurality of second inverters on the second data path, and a delay element connected in series with an input of an initial inverter of the plurality of the second inverters on the second data path in combination with the rest of the limitations of the base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shing et al. (US 10,879,882) discloses an integrated circuit comprising first and second skitter circuits arranged in parallel and a multiplexer providing the waveform to the plurality of skitter circuits.  Shing has a filing date after the filing date of the present application.  Takai (US 2003/0151433) discloses an example of a skitter circuit.  Arp et al. (US 2020/0158779) discloses a skitter circuit.  Joshi et al. (US 2008/0309364) discloses an example of a skitter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849